                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                            DISTRICT OF NEVADA
                 6                                                       ***
                 7    CHIEN-KANG CHEN, et al.,                                  Case No. 2:18-CV-2157 JCM (PAL)
                 8                                              Plaintiff(s),                  ORDER
                 9           v.
               10     ALLSTATE NORTHBROOK INDEMNITY
                      COMPANY,
               11
                                                              Defendant(s).
               12
               13
                             Presently before the court is the matter of Chen et al. v. Allstate Northbrook Indemnity
               14
                      Company, case number 2:18-cv-02157-JCM-PAL.
               15
                             On February 5, 2019, the court stayed this litigation so that the parties may have their
               16
                      contractual benefits determined through private binding arbitration. (ECF No. 17). The court
               17
                      orders the parties to submit a joint status report regarding the arbitration every ninety (90) days
               18
                      starting from the date of this order.
               19
                             Accordingly,
               20
                             IT IS SO ORDERED.
               21
                             DATED March 4, 2019.
               22
               23                                                       __________________________________________
                                                                        UNITED STATES DISTRICT JUDGE
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
